DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/458,045 entitled "Conditional Transaction Pre-Approval" with claims 1-5 and 7-21  pending.
Status of Claims
Claims 1, 3, 5, 8, 12, 13, 15, 17, 18, and 19 have been amended and are hereby entered.
Claim 21 is added.
Claims 1-5 and 7-21 are pending and have been examined.
Response to Amendment
The amendment filed May 28, 2021 has been entered. Claims 1-5 and 7-21 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed February 2, 2021.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Examiner’s Note
The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections.  
Independent Claim 1: 
“for handling transaction requests according to per-tenant quality of service parameters”,
 “for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transaction requests”, 
“for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period”,
 “for the particular tenant”, 
“for the particular transaction request”
Independent Claim 8: 
“for a particular merchant”,
 “for transactions of the particular merchant”, 
“for pre-approval”,
 “for payment transaction”
 Independent Claim 15: 
“for the particular transaction request”,
 “for a particular tenant”, 
“for pre-approval”,
 “for future transactions”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-5 and 7-21 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“handling transaction requests according to per-tenant quality of service parameters”
“maintaining… a transaction loss budget”
“storing…a quality of service parameter”
 “receiving…a particular transaction request” 
“determining…eligibility for pre-approval”
“initiating…a prediction process”
“completing…the prediction process”
“pre-approving…the particular transaction request”
“completing… the verification process to determine whether the prediction process was correct”
“updating… the model”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include: receiving a transaction request encompasses a customer requesting a cashier to scan their items; initiating a prediction process includes a person guessing if a transaction will complete; prediction process to predict whether the particular transaction request will pass the verification process amounts to a cashier using a prejudicial model of judging whether a customer can pay based upon their dress or appearance before the verification process that amounts to the cashier receiving funds from the customer and determining that it is valid legal tender.  These limitations, under their broadest reasonable interpretation, recite   fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server computer system”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 

is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0096] Computer system 120 includes a processor subsystem 125 that is coupled to a system memory...via an interconnect 129 (e.g., a system bus)...Computer system 120 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 2 does not recite additional elements.
The subject matter of does not list further additional elements but further defines aspects of the abstract idea.
Dependent Claim 3 does not recite additional elements.
The subject matter of does not list further additional elements but further defines aspects of the abstract idea.
Dependent Claim 4 does not recite additional elements.
The subject matter of does not list further additional elements but further defines aspects of the abstract idea.
Dependent Claim 5 does not recite additional elements.
The subject matter of does not list further additional elements but further defines aspects of the abstract idea.
Dependent Claim 7 does not recite additional elements.
The subject matter of does not list further additional elements but further defines aspects of the abstract idea.
Independent Claim 8 recites: 
 “maintaining… a transaction loss budget”
“storing…a quality of service parameter”
 “receiving…a particular transaction request” 
“determining…eligibility for pre-approval”
“initiating…a prediction process”
“completing…the prediction process”
“pre-approving…the particular transaction request”
“completing… the verification process to determine whether the prediction process was correct”
“updating… the model”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include: receiving a transaction request encompasses a customer requesting a cashier to scan their items; initiating a prediction process includes a person guessing if a transaction will complete; prediction process to predict whether the particular transaction request will pass the verification process amounts to a cashier using a prejudicial model of judging whether a customer can pay based upon their dress or appearance before the verification process that amounts to the cashier receiving funds from the customer and determining that it is valid legal tender.  These limitations, under their broadest reasonable interpretation, recite   fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer-readable storage medium storing program instructions executable by a computer transaction processing system to perform operations” “server computer system”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“machine-learning model”: generally linking to machine learning technology   as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0096] Computer system 120 includes a processor subsystem 125 that is coupled to a system memory...via an interconnect 129 (e.g., a system bus)...Computer system 120 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “computer-readable storage medium” and   “external payment processors”  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 10 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “computer-readable storage medium” and “external payment processors”  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 11 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “computer-readable storage medium”, “request”,   “computer system”, “computer transaction processing system”,   and   “external payment processors”  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “computer-readable storage medium”   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “computer-readable storage medium”     are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 14 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “computer-readable storage medium” recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 15 recites: 
“process user transactions” 
“receive a particular transaction request”
“initiate a prediction process to determine whether to pre-approve the particular transaction request”
“determine if the particular transaction request is eligible for pre-approval”
“determine whether to pre-approve the particular transaction request”
“utilizing a result of the prediction process to determine whether to pre- approve the particular transaction request”
“complete the verification process to determine if the prediction process correctly predicted”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to perform a transaction or pre-approve a transaction recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:   “computer system”, “processing system”,   and “machine-learning model” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 16 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “computer system”   and “application programming interface”  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 17 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:   “computer system”,   “application programming interface”,   and “machine-learning model”,   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 18 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “computer system” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 19 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:   “computer system”,   “application programming interface”,  and “machine-learning model” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 20 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “computer system”,   “application programming interface”,   and “machine-learning model”   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 21 does not recite additional elements.
The subject matter of does not list further additional elements but further defines aspects of the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-5 and 7-21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Han ("PROCESSING TRANSACTIONS IN OFFLINE MODE", U.S. Patent Number: 10366378 B1), in view of Hillard (“PROCESSING REAL-TIME PROCESSING REQUESTS USING MACHINE LEARNING MODELS”, U.S. Publication Number: 2018/0189674 A1),in view of Skärby (“METHOD AND APPARATUS FOR DETERMINING A VALUE FOR A TRANSMISSION PARAMETER”, U.S. Publication Number: 2019/0052396 A1),in view of Sengupta (“INTERFACE FOR GENERATING MODELS WITH CUSTOMIZABLE INTERFACE CONFIGURATIONS”, U.S. Publication Number: 2020/0117490 A1)







Regarding Claim 1, 
Han teaches,
receiving, at the server computer system, a particular transaction request for the particular tenant, wherein the server computer system is configured to perform a verification process to authorize transaction requests; 
(Han [Col 5, Line 27] on the merchant's POS or remotely in a server
Han [Col 8, Lines 23-26]  the disclosed technology enables the checkout process to be completed in a shorter amount of time with or without using a single user-initiated verification action.
Han [Col 15, Lines 28-31] In contrast, in the offline mode, the EMV card applies pre-stored verification criteria to decide whether the transaction should be approved/authorized or declined. 
Han [Col 16, Lines 14-17] Thus, in addition to the verification and authorization performed by the payment object 116, the POS terminal 104 performs a separate verification based on risk data cached from the PPS 114 at an earlier time instant. 
Han [Claim 8] receiving a notification by an integrated circuit of the payment object, wherein the notification indicates a preliminary authorization of the payment transaction in the offline mode based on pre-stored criteria in the integrated circuit;)
determining, by the server computer system using the transaction loss budget, eligibility for pre-approval of the particular transaction request;
(Han [Col 5, Line 27] on the merchant's POS or remotely in a server
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). 
Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores.)
 initiating, by the server computer system prior to completion of the verification process and in response to determining that the particular transaction request is eligible for pre-approval, a prediction process to predict whether the particular transaction request will pass the verification process, wherein the prediction process is separate from the verification process and utilizes a model specific to the particular tenant;
 (Han [Col 35, Lines 57-65] If the match operation (step 326) as a result of the comparison at step 324 yields a “Yes,” the flow transitions to step 328. First, the PPS 114 identifies the buyer as a registered user (e.g., after performing the comparison itself, or after receiving a confirmation from a buyer mobile device proximate to the POS terminal after the buyer mobile device performs the comparison, etc.). Then, the PPS 114 authorizes the payment transaction as approved since the device was previously registered (step 328).
Han [Col 4, Lines 26-35] The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.
Han [Col 24, Lines 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores
Han [Col 31, Lines 30-33]  Additionally, as described herein, the transaction can be identified as potentially high risk 
Han [Col 5, Lines 27-29] the risk parameters are either saved locally on the merchant's POS or remotely in a server 
Han [Col 28, Lines 23-25] generate a profile or a signature 225 of the communication device in response to a received device characteristic
Han [Col 47, Lines 4-6]  responsive to recognizing the customer as a trusted customer, the POS device may automatically proceed with the transaction
Han  [Col 52, Lines 41-43] Responsive to an array match at 914, the process 900 may apply the payment instrument identifier
Han  [Col 16, Lines 14-17] in addition to the verification and authorization performed by the payment object 116, the POS terminal 104 performs a separate verification based on risk data cached from the PPS 114 at an earlier time instant.
Han  [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations.
Han [Col 69, Lines65 to Col 70, Line 7] The order in which the methods are described are not intended to be construed as a limitation, and any number of the described method blocks can be deleted, moved, added, subdivided, combined, and/or modified in any order to implement the methods, or an alternative combination or sub-combinations. Also, while steps, sub-processes or blocks are at times shown as being performed in series, some steps, sub-processes or blocks can instead be performed in parallel, or can be performed at different times as will be recognized by a person of ordinary skill in the art.)
 in response to the prediction process determining that the particular transaction request is predicted to pass the verification process, (Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores.)
pre-approving, by the server  computer system, the particular transaction request such that the particular transaction request is authorized without the verification process;( Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization).)
 after the pre-approving, completing, by the server computer system, the verification process to determine whether the prediction process was correct for the particular transaction request; and updating, by the server computer system based on a result of the verification process, the model for future transaction requests of the user. (Han [Col 24, Lines 46-56] The POS terminal 104 saves the criteria under which the offline transaction was declined despite approval from the chip. Such criteria is helpful in adjusting weights to achieve a “best balance” in the face of the entire data set—a balance between correct estimation for low risk transactions and correct estimation for high risk transactions. The adjustment is terminated when the rate of successful weight adjustment, as measured by successive improvements in mean square error, begins to asymptote or flattens out. The POS terminal 104 can also save this criteria and new weights in the PPS 114 for future transactions.
Han [Col 41, Lines 31-34] And if the corroboration indicates that another component separate from the communication device more accurately matches the authorization standards, the POS terminal can recalibrate the authorization of the payment transaction.
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization).)
Han does not teach completing, by the server computer system, the prediction process in response to determining that a duration of the verification process is approaching a specified timeout threshold for the user;  for handling transaction requests according to per-tenant quality of service parameters; maintaining, at a server computer system, a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transaction requests; storing, by the server computer system, a quality of service parameter for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period; using the transaction loss budget; wherein the specified timeout threshold corresponds to the average desired latency for the particular tenant over the given time period;
Hillard teaches,
completing, by the server computer system, the prediction process in response to determining that a duration of the verification process is approaching a specified timeout threshold for the particular tenant;
(Hillard [0025] make an authorization or application request.
Hillard [0008]  the real-time request may be a request to predict whether a particular transaction is anomalous or fraudulent
Hillard [0044] determining how much time the system requires to recover from execution problems and sets that time as the latency limit. An example system detects overload or operation timeouts and subsamples traffic in order to determine how long the system needs to recover from transient events
Hillard [0064] The computing system can include clients and servers.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the time-outs or error mitigation teachings of Hillard for   “determining how much time the system requires to recover from execution problems.” (Hillard [0044]).        The modification would have been obvious, because it is merely applying a known technique (i.e. time-out window determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “An advantage of the techniques and systems described in this specification is that acceptable responses to the real-time processing requests are provided even when latency fluctuations cause a preferred machine learning model to be unable to finish processing within an acceptable latency period.” Hillard [0010])
Hillard does not teach for handling transaction requests according to per-tenant quality of service parameters; maintaining, at a server computer system, a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transaction requests; storing, by the server computer system, a quality of service parameter for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period; using the transaction loss budget; wherein the specified timeout threshold corresponds to the average desired latency for the particular tenant over the given time period;
Skärby teaches,
for handling transaction requests according to per-tenant quality of service parameters,
(Skärby [0009]  the desired level of robustness is typically derived based on user perception of voice quality)
storing, by the server computer system, a quality of service parameter for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period; wherein the specified timeout threshold corresponds to the average desired latency for the particular tenant over the given time period;
(Skärby [0015] This leads to spectrum inefficiency and suboptimal throughput 
Skärby [0009]  the desired level of robustness is typically derived based on user perception of voice quality, e.g. a maximum frequency of lost frames....adaptation in such systems is to try to maintain a certain rate of decoding errors 
 Skärby  [0010] The rationale behind this strategy is simple: assuming that the BLER target corresponds to what the average user considers good speech quality, then if the BLER is below the BLER target it is possible to save resources   
Skärby [0048] use simple metrics to obtain a time varying estimate of the variance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Skärby does not teach maintaining, at a server computer system, a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transaction requests; using the transaction loss budget.
Sengupta  teaches,
  maintaining, at a server computer system, a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transaction requests;
(Sengupta  [0039]  The predictive model characteristics can include, for example, relative cost of error of the model (e.g., ratio between the cost impact of false positive results and false negative results of the model), target accuracy of the model, model finding budget, and the like.
Sengupta [0047] The characterization of rate of false negative can include... cost of false negative, benefit missed by false negative,...benefit of minimizing false negative, .... over a specified future time period (such as 1 month),...In some implementations the projected benefit can relate to any cost or benefit metric.)
using the transaction loss budget,
(Sengupta  [0039]  The predictive model characteristics can include, for example, relative cost of error of the model (e.g., ratio between the cost impact of false positive results and false negative results of the model), target accuracy of the model, model finding budget, and the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  the budget  modeling teachings of Sengupta for   “a budget for model development.” (Sengupta [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. budget  modeling) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “once target accuracy, model finding budget, and model requirements are input… can start to generate candidate predictive models including training those models and assessing their performance.” Sengupta [0050])

Regarding Claim 2, 
Han, Hillard, Skärby, and Sengupta teach the method of Claim 1 as described earlier.
Han teaches,
  wherein the prediction process includes a first set of routines executable to determine the  eligibility for pre-approval of the particular transaction request, wherein the first set of routines is executed prior to beginning the verification process for the particular transaction request; (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). 
Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores.)
and wherein the prediction process includes a second set of routines executable to determine, based on an outcome of the first set of routines, whether the particular transaction request is pre-approved. (Han [Col 15, Lines 28-31] In contrast, in the offline mode, the EMV card applies pre-stored verification criteria to decide whether the transaction should be approved/authorized or declined. 
Han [Claim 8] receiving a notification by an integrated circuit of the payment object, wherein the notification indicates a preliminary authorization of the payment transaction in the offline mode based on pre-stored criteria in the integrated circuit;
Han [Col 24, Lines 23-30] In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores. The risk analysis component 128 analyzes the current offline transaction and associated data against risk parameters and data from known fraudulent transactions cached at an earlier time.)
Regarding Claim 3, 
Han, Hillard, Skärby, and Sengupta teach  the method of Claim 1 as described earlier.
Han teaches,




  wherein the verification process for the particular transaction request is begun after the first set of routines is complete and before the second set of routines is initiated; and wherein the second set of routines is executed in response to the first set of routines indicating eligibility for pre-approval (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 5, Lines 28-33]  If the risk parameters are saved on the POS terminal, the POS terminal retrieves the risk parameters during an offline transaction to determine whether or not the offline transaction can be authorized in combination or after the risk analysis performed by the chip card. 
Han [Col 25, Lines 3-29] The PPS 114 can analyze the fund transfer request based on a plurality of rules stored in a knowledge database (not shown) before sending the fund transfer request to a computer system 120 of the PPS' acquirer or merchant's acquirer (hereinafter “acquirer 120”)......In some implementations, PPS 114 may serve as an acquirer and connect directly with the card payment network 122. The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.)
Han does not teach a duration of the verification process approaching a specified timeout threshold, wherein the timeout threshold corresponds to a quality of service parameter for the user
Skärby teaches,
 and a duration of the verification process approaching the specified timeout threshold, wherein the specified  timeout threshold corresponds to the quality of service parameter for the particular tenant. 
(Skärby [0031]  keeping a delay bound which corresponds to higher level failure detection schemes, e.g. Transmission Control Protocol (TCP) Retransmission TimeOut (RTO).
Skärby [0010]  then if the BLER is below the BLER target it is possible to save resources by decreasing the robustness without sacrificing user experience while if it is above the target the robustness can be increased to achieve the desired user experience.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Regarding Claim 4, 
Han, Hillard, Skärby, and Sengupta teach the method of Claim 2 as described earlier.
Han teaches,










  wherein the first set of routines utilizes the model to determine the eligibility for pre-approval. (Han [Col 4, Lines 26-35] The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.
Han [Col 15, Lines 28-31] In contrast, in the offline mode, the EMV card applies pre-stored verification criteria to decide whether the transaction should be approved/authorized or declined. 
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization).)
Regarding Claim 5, 
Han, Hillard, Skärby, and Sengupta teach the method of Claim 1 as described earlier.
Han teaches,
  wherein the prediction process further utilizes a set of static rules (Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores. 
Han [Col 6, Lines 56-59] The logic for authorizing transactions in the offline mode is limited to the chip card alone and is generally based on static values of floor limits of transaction value, etc.)
 and a transaction loss budget wherein the transaction loss budget takes into account a merchant participating in the particular transaction request.. (Han [Col 22, Lines12-19] process between the terminal and card will be used to determine if the transaction is approved or not based on the applicable merchant (terminal) floor limits and issuer (card) offline risk parameters. If the transaction amount is below both limits, it may be approved offline and the card generates the TC. If the amount is above the terminal, network or issuer floor limit, the terminal can an offline decline and optionally revert to deferred authorization processing.
Han [Abstract] between a merchant and a buyer)
Regarding Claim 7, 
Han, Hillard, Skärby, and Sengupta teach the method of Claim 1 as described earlier.
Han teaches,
  wherein the prediction process utilizes metadata associated with an account of a transaction service that corresponds to a user participating in the particular transaction request. (Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores. 
Han [Col 1, Lines 60-62] correlation of the cached data to data obtained in real-time off the payment object and proximate devices
Han [Col 42-47] The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. 
Han [Col 26, Lines 47-51] The risk data 221 can also include merchant profile (merchant account information,.... and the like)
Han [Col 58, Lines 10-11]  can transmit other data, such as payment proxy related to the financial account information of the user 1002B.)



Regarding Claim 21, 
Han, Hillard, Skärby, and Sengupta teach the method of Claim 1 as described earlier.
Han teaches,
that the particular transaction would be approved.
(Han [Col 1, Lines 15-16] a transaction is successful (i.e., if a card is approved) prior to the customer departing the store..)
 Han does not teach further comprising debiting the transaction loss budget in response to the verification process incorrectly predicted
Sengupta  teaches,
further comprising debiting the transaction loss budget in response to the verification process incorrectly predicted
(Sengupta  [0039]  The predictive model characteristics can include, for example, relative cost of error of the model (e.g., ratio between the cost impact of false positive results and false negative results of the model), target accuracy of the model, model finding budget, and the like.
Sengupta [0047] The characterization of rate of false negative can include... cost of false negative, benefit missed by false negative,...benefit of minimizing false negative, .... over a specified future time period (such as 1 month),...In some implementations the projected benefit can relate to any cost or benefit metric.
Sengupta [0050]  a remaining budget can be updated 
Sengupta [0060] can be adjusted in an attempt to maximize the desired outcome
Sengupta [0099] Adjustments can be provided to ensure the representation is consistent with actual data)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  the budget  modeling teachings of Sengupta for   “a budget for model development.” (Sengupta [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. budget  modeling) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “once target accuracy, model finding budget, and model requirements are input… can start to generate candidate predictive models including training those models and assessing their performance.” Sengupta [0050])


Claims 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Hillard, Skärby, and Sengupta in view of He (“METHODS AND SYSTEMS FOR MANAGING MACHINE LEARNING INVOLVING MOBILE DEVICES”, U.S. Publication Number: 2019/0086988   A1)
Regarding Claim 8, 
Han teaches,










  receiving a request to perform a payment transaction that involves the particular merchant; (Han [Col 16, Lines 25-34] For example, the POS terminal 104 sends risk parameters such as merchant identity, geographical location of the merchant or terminal, etc., to the PPS 114. The POS terminal 104 then requests risk data corresponding to risk parameters, such as risk data corresponding to all transactions declined, all transaction declined at the merchant's geographical location, all transactions declined at merchant's in proximity to the merchant's geographical location)
prior to receiving approval of the payment transaction from a verification process, (Han [Col 35, Lines 57-65] If the match operation (step 326) as a result of the comparison at step 324 yields a “Yes,” the flow transitions to step 328. First, the PPS 114 identifies the buyer as a registered user (e.g., after performing the comparison itself, or after receiving a confirmation from a buyer mobile device proximate to the POS terminal after the buyer mobile device performs the comparison, etc.). Then, the PPS 114 authorizes the payment transaction as approved since the device was previously registered (step 328).
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations.)
and a transaction loss budget,( Han [Col 22, Lines12-19] process between the terminal and card will be used to determine if the transaction is approved or not based on the applicable merchant (terminal) floor limits and issuer (card) offline risk parameters. If the transaction amount is below both limits, it may be approved offline and the card generates the TC. If the amount is above the terminal, network or issuer floor limit, the terminal can an offline decline and optionally revert to deferred authorization processing.) 41
an eligibility determination indicating whether the payment transaction is eligible for a subsequent pre-approval determination, (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). 
Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores.)
is specific to the particular merchant; (Han [Col 20, Lines, 50-53] In other cases, the payment object reader 110 or even the merchant may make that determination either on the basis of the merchant location or on a transaction-to-transaction basis.
Han [Col 40, Lines 9-12]  setting a maximum amount per transaction, or per merchant, or per merchant per transaction (which could apply to a specific merchant or to all merchants);)
in response to determining that the payment transaction is eligible for pre-approval
(Han [Col 28, Lines 23-25] generate a profile or a signature 225 of the communication device in response to a received device characteristic
Han [Col 47, Lines 4-6]  responsive to recognizing the customer as a trusted customer, the POS device may automatically proceed with the transaction
Han  [Col 52, Lines 41-43] Responsive to an array match at 914, the process 900 may apply the payment instrument identifier)
 and prior to the verification process being completed, performing the pre-approval determination for the payment transaction; (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). 
Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores.)
 wherein pre-approval of the payment transaction results in indicating to the particular merchant that the payment transaction is approved, regardless of a result of the verification process. (Han [Col 25, Lines 43-48] Since the payment transaction has been approved by the issuer 124 through the chip and the and/or the card payment network 122, a payment authorization message is communicated from the issuer to the merchant computing device 104 via a path opposite of that described above.
Han [Col 24, Lines 41-45] On receiving rejection, the POS terminal 104 generates a message to display to the customer or buyer and/or merchant that the transaction has been declined in the offline mode and to re-attempt after online mode is enabled.)
based on a result of the verification process, for future transactions.
(Han [Col 24, Lines 46-56]  The POS terminal 104 saves the criteria under which the offline transaction was declined despite approval from the chip. Such criteria is helpful in adjusting weights to achieve a “best balance” in the face of the entire data set—a balance between correct estimation for low risk transactions and correct estimation for high risk transactions. ...The POS terminal 104 can also save this criteria and new weights in the PPS 114 for future transactions.)
Han does not teach performing, using a machine-learning model; wherein the machine- learning model; completing the pre-approval determination in response to determining that a duration of the verification process is approaching a timeout threshold; and completing the verification process to determine if the pre-approval determination was correct for payment transaction; and updating the machine-learning model; maintaining, at a server computer system, a transaction loss budget for a particular merchant that specifies an amount of permissible loss for the particular merchant over a given time period due to mispredicted transactions; storing, by the server computer system, a quality of service parameter for the particular merchant that specifies an average desired latency for transactions of the particular merchant over the given time period;
Hillard teaches,
completing the pre-approval determination in response to determining that a duration of the verification process is approaching a timeout threshold, 
(Hillard [0025] make an authorization or application request.
Hillard [0008]  the real-time request may be a request to predict whether a particular transaction is anomalous or fraudulent
Hillard [0044] determining how much time the system requires to recover from execution problems and sets that time as the latency limit. An example system detects overload or operation timeouts and subsamples traffic in order to determine how long the system needs to recover from transient events
Hillard [0064] The computing system can include clients and servers.)
performing, using a machine-learning model; wherein the machine- learning model (Hillard [0024] As another example, the preferred and fallback machine learning models can be used to generate likelihoods of user activities or behaviors. 
Hillard  [0017]  That is, for a given received request, the prediction represented by the model output generated by the preferred machine learning model will tend to be more accurate than the prediction generated by the fallback machine learning model.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning model teachings of Hillard for a “preferred machine learning model and a fallback machine learning model.” (Hillard [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. time-out window determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning system that provides consistent processing for real-time processing requests which require responses in real-time.” Hillard [0015])
Hillard does not teach completing the verification process to determine if the pre-approval determination was correct for payment transaction; and updating the machine-learning model; maintaining, at a server computer system, a transaction loss budget for a particular merchant that specifies an amount of permissible loss for the particular merchant over a given time period due to mispredicted transactions; storing, by the server computer system, a quality of service parameter for the particular merchant that specifies an average desired latency for transactions of the particular merchant over the given time period;
Skärby teaches,
storing, by the server computer system, a quality of service parameter for the particular merchant that specifies an average desired latency for transactions of the particular merchant over the given time period;
(Skärby [0015] This leads to spectrum inefficiency and suboptimal throughput 
Skärby [0009]  the desired level of robustness is typically derived based on user perception of voice quality, e.g. a maximum frequency of lost frames....adaptation in such systems is to try to maintain a certain rate of decoding errors 
 Skärby  [0010] The rationale behind this strategy is simple: assuming that the BLER target corresponds to what the average user considers good speech quality, then if the BLER is below the BLER target it is possible to save resources   
Skärby [0048] use simple metrics to obtain a time varying estimate of the variance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Skärby does not teach maintaining, at a server computer system, a transaction loss budget for a particular merchant that specifies an amount of permissible loss for the particular merchant over a given time period due to mispredicted transactions; completing the verification process to determine if the pre-approval determination was correct for payment transaction
Sengupta   teaches,
maintaining, at a server computer system, a transaction loss budget for a particular merchant that specifies an amount of permissible loss for the particular merchant over a given time period due to mispredicted transactions;
(Sengupta  [0039]  The predictive model characteristics can include, for example, relative cost of error of the model (e.g., ratio between the cost impact of false positive results and false negative results of the model), target accuracy of the model, model finding budget, and the like.
Sengupta [0047] The characterization of rate of false negative can include... cost of false negative, benefit missed by false negative,...benefit of minimizing false negative, .... over a specified future time period (such as 1 month),...In some implementations the projected benefit can relate to any cost or benefit metric.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  the budget  modeling teachings of Sengupta for   “a budget for model development.” (Sengupta [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. budget  modeling) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “once target accuracy, model finding budget, and model requirements are input… can start to generate candidate predictive models including training those models and assessing their performance.” Sengupta [0050])
Sengupta does not teach completing the verification process to determine if the pre-approval determination was correct for payment transaction; 
He teaches,
completing the verification process to determine if the pre-approval determination was correct for payment transaction; 
(He [0106] communicate with machine learning system 140 in connection with performing machine learning calculations or verifying machine learning predictions or recommendations.)
and updating the machine-learning model
(He [0026] updates to the numerical libraries and/or machine learning algorithm implementations may be performed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning management teachings of Hillard given that “Machine learning enables computer devices, such as wireless communication devices, to make decisions or predictions based on user or device data without requiring the user's active participation.” (He [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. ti machine learning management) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning process may refer to a process of training the classifier using supervised (e.g., a labeled data set) or unsupervised learning (e.g., an unlabeled data set), using a trained classifier to arrive at a decision, prediction, and/or inference using a particular data set, and/or updating or refining a trained classifier using a particular data set.” He [0032])
Regarding Claim 9, 
Han, Hillard, Skärby,   Sengupta, and He teach the computer-readable storage medium of Claim 8 as described earlier.
Han teaches,










  wherein receiving the request to perform the payment transaction and performing the eligibility determination is performed on a first computer system of the computer transaction processing system, wherein the first computer system is configured to receive payment transactions from the particular merchant; (Han [Col 16, Lines 25-34] For example, the POS terminal 104 sends risk parameters such as merchant identity, geographical location of the merchant or terminal, etc., to the PPS 114. The POS terminal 104 then requests risk data corresponding to risk parameters, such as risk data corresponding to all transactions declined, all transaction declined at the merchant's geographical location, all transactions declined at merchant's in proximity to the merchant's geographical location
Han [Col 16, Lines 14-17] Thus, in addition to the verification and authorization performed by the payment object 116, the POS terminal 104 performs a separate verification based on risk data cached from the PPS 114 at an earlier time instant. 
Han [Claim 8] receiving a notification by an integrated circuit of the payment object, wherein the notification indicates a preliminary authorization of the payment transaction in the offline mode based on pre-stored criteria in the integrated circuit;)
and wherein using the eligibility determination to perform the pre-approval determination is completed on a second computer system of the computer transaction processing system, wherein the second computer system is coupled to the first computer system and to external payment processors configured to complete the verification process. (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.
Han [Col 14, Lines 49-57] The POS terminal 104 can be connected to a central processing server, hereinafter referred to as the payment processing system (PPS) 114, to obtain inventory of available products and services and risk parameters. The POS terminal 104 can work in both online and offline modes to allow the merchant 103 to both access the inventory and provisionally process payments whether or not the communication network between the PPS 114 is established or not. 
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). 
Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.
Han [Col 8, Lines 11-15] the card reader can store the registered device information on a server accessible via local area network, or even to a remote server to allow merchants from various locations to access the authentication instruments. 
Han [Col 45, Lines 25-27] The PPS may save the encrypted data in a merchant profile on one or more computing devices.
Han [Figure 6A] 
    PNG
    media_image1.png
    568
    833
    media_image1.png
    Greyscale
 image shows at least three computing devices )
Regarding Claim 10, 
Han, Hillard, Skärby,   Sengupta, and He teach the computer-readable storage medium of Claim 9 as described earlier.
Han teaches,
wherein performing the pre- approval determination includes performing one or more checks that use different criteria than the eligibility determination.( Han [Col 16, Lines 14-41] Thus, in addition to the verification and authorization performed by the payment object 116, the POS terminal 104 performs a separate verification based on risk data cached from the PPS 114 at an earlier time instant....The collection of risk data or selection of parameters corresponding to which risk data is collected can be dependent on the merchant/seller or customer/buyer history. For example, the POS terminal 104 sends risk parameters such as merchant identity, geographical location of the merchant or terminal, etc., to the PPS 114. The POS terminal 104 then requests risk data corresponding to risk parameters, such as risk data corresponding to all transactions declined, all transaction declined at the merchant's geographical location, all transactions declined at merchant's in proximity to the merchant's geographical location, customer details corresponding to all transactions declined, the transactions declined in the zip code or city same as merchant's location, the transaction declined corresponding to the products or services being offered at the location, the transactions declined corresponding to known payment objects, and so on. For example, the location is likely to see higher fraud for high ticket items, so the risk data corresponding to high ticket items.)
Claim 11 is rejected on the same basis as Claim 9.
Regarding Claim 12, 
Han, Hillard, Skärby,   Sengupta, and He teach the computer-readable storage medium of Claim 8 as described earlier.
Han teaches,
wherein using the eligibility determination to perform the pre-approval determination includes pre-approving the payment transaction in response to: the payment transaction being determined eligible for pre-approval; (Han [Col 16, Lines 25-34] For example, the POS terminal 104 sends risk parameters such as merchant identity, geographical location of the merchant or terminal, etc., to the PPS 114. The POS terminal 104 then requests risk data corresponding to risk parameters, such as risk data corresponding to all transactions declined, all transaction declined at the merchant's geographical location, all transactions declined at merchant's in proximity to the merchant's geographical location
Han [Col 16, Lines 14-17] Thus, in addition to the verification and authorization performed by the payment object 116, the POS terminal 104 performs a separate verification based on risk data cached from the PPS 114 at an earlier time instant. 
Han [Claim 8] receiving a notification by an integrated circuit of the payment object, wherein the notification indicates a preliminary authorization of the payment transaction in the offline mode based on pre-stored criteria in the integrated circuit;)
Han and Hillard do not teach and approaching a timeout threshold for verification of the payment transaction, wherein the timeout threshold corresponds to the quality of service parameter for the particular merchant.
Skärby teaches,
and approaching a timeout threshold for verification of the payment transaction, wherein the timeout threshold corresponds to a quality of service parameter for the particular merchant. (Skärby [0031]  keeping a delay bound which corresponds to higher level failure detection schemes, e.g. Transmission Control Protocol (TCP) Retransmission TimeOut (RTO).
Skärby [0010]  then if the BLER is below the BLER target it is possible to save resources by decreasing the robustness without sacrificing user experience while if it is above the target the robustness can be increased to achieve the desired user experience.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Regarding Claim 13, 
Han, Hillard, Skärby,   Sengupta, and He teach the computer-readable storage medium of Claim 8 as described earlier.
Han teaches,
wherein using the eligibility determination to perform the pre-approval determination includes: not pre-approving the payment transaction (Han [Col 16, Lines 25-34] For example, the POS terminal 104 sends risk parameters such as merchant identity, geographical location of the merchant or terminal, etc., to the PPS 114. The POS terminal 104 then requests risk data corresponding to risk parameters, such as risk data corresponding to all transactions declined, all transaction declined at the merchant's geographical location, all transactions declined at merchant's in proximity to the merchant's geographical location
Han [Col 16, Lines 14-17] Thus, in addition to the verification and authorization performed by the payment object 116, the POS terminal 104 performs a separate verification based on risk data cached from the PPS 114 at an earlier time instant. 
Han [Claim 8] receiving a notification by an integrated circuit of the payment object, wherein the notification indicates a preliminary authorization of the payment transaction in the offline mode based on pre-stored criteria in the integrated circuit;)
 if the verification process completes prior to approaching a timeout threshold or if the transaction loss budget is exceeded (Han [Col 22, Lines12-19] process between the terminal and card will be used to determine if the transaction is approved or not based on the applicable merchant (terminal) floor limits and issuer (card) offline risk parameters. If the transaction amount is below both limits, it may be approved offline and the card generates the TC. If the amount is above the terminal, network or issuer floor limit, the terminal can an offline decline and optionally revert to deferred authorization processing.)
 or if the pre-approval determination does not indicate pre- approval; (Han [Col 51, Lines 34-40] If no match is determined between the payment instrument identifier and the bloom filter array (at least one position value equals “0”), process 800 presents a warning on the POS device display at 814. The warning may alert the merchant that it is not a returning customer, and to be wary of processing the transaction due to the increased risk in transacting with an unknown customer.
Han [Col 52, Lines 20-25] If no match is determined between the payment instrument identifier and the array in the bloom filter corresponding to fraudulent transactions, at 912, process 900 maps the payment instrument identifier to one or more arrays in one or more bloom filters associated with payment instruments used in successful transactions.
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization).)
Han does not teach wherein the timeout threshold corresponds to the quality of service parameter for the particular merchant.
Skärby teaches,
wherein the timeout threshold corresponds to a quality of service parameter for the particular merchant. (Skärby [0031]  keeping a delay bound which corresponds to higher level failure detection schemes, e.g. Transmission Control Protocol (TCP) Retransmission TimeOut (RTO).
Skärby [0010]  then if the BLER is below the BLER target it is possible to save resources by decreasing the robustness without sacrificing user experience while if it is above the target the robustness can be increased to achieve the desired user experience.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Regarding Claim 14, 
Han, Hillard, Skärby,   Sengupta, and He teach the computer-readable storage medium of Claim 8 as described earlier.
Han teaches,
wherein the transaction loss budget is associated with both the particular merchant and a particular payment tenant for the payment transaction. (Han [Col 22, Lines 12-15] process between the terminal and card will be used to determine if the transaction is approved or not based on the applicable merchant (terminal) floor limits and issuer (card) offline risk parameters.  )
Regarding Claim 15, 
Han teaches,










  a first computer system configured to process user transactions using without utilizing user metadata associated with accounts of a transaction service; (Han [Col 9, Lines 47-56] That is, the term “offline” as used herein should generally be considered to relate to the use of a feature, an application or device without requiring the use of a remote server or an external network, even if such a remote server or external network is available. For example, for a variety of reasons, a user or other entity may choose to use a local or offline copy or instance of an application even when a remote server or external network is available and might enable the same or a similar application to be used in an online mode.
Han [Col 23, Lines 3-8] So, while the chip can approve the request as a force post request, where the chip approves a transaction and processes the transaction into settlement without obtaining any issuer authorization, the POS system 101 can apply another layer of security and reject the transaction or save the transaction a store-and-forward candidate.
Han [Col 28, Lines 30-34] Device identification processes can also be accomplished locally in isolation at the payment object reader level without interaction or communication with external devices (e.g., RFID tag readers and POS devices or other wireless network access points). 
Han [Col 53, Lines 37-41]  The payment object reader 1000 has the circuitry and logic to register a new device presented at the time of transaction along with a payment object, and mapping the device with the object or without the object for any subsequent payment transactions.
Han [Col 25, Lines 23-28] The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B.)
and a second computer system coupled to the first computer system via an application programming interface and configured to process user transactions utilizing user metadata associated with accounts of the transaction service; (Han [Col 68, Lines 51-57] If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.
Han [Col 67, Lines 46-50]  The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate
Han [Col 65, Lines 26-34] In some embodiments, the user interactions on the system website lead to internal API communication, which involves the Payment object reader 1000 monitoring the user interactions for an indication of an intent to transfer money, sending, in response to such indication, requests (e.g., POST or GET requests) to the API of the server(s) to query the database(s) 1050, and displaying the data returned by the API of the server(s) as appropriate.
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations.)
 wherein the first computer system is configured to receive a particular transaction request of a user; and wherein the first and second computer systems are configured to, prior to completing a verification process for the particular transaction request, initiate a prediction process to determine whether to pre-approve the particular transaction request, (Han [Col 35, Lines 57-65] If the match operation (step 326) as a result of the comparison at step 324 yields a “Yes,” the flow transitions to step 328. First, the PPS 114 identifies the buyer as a registered user (e.g., after performing the comparison itself, or after receiving a confirmation from a buyer mobile device proximate to the POS terminal after the buyer mobile device performs the comparison, etc.). Then, the PPS 114 authorizes the payment transaction as approved since the device was previously registered (step 328).
Han [Col 4, Lines 26-35] The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
determine if the particular transaction request is eligible for pre-approval;
(Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). 
Han [Col 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores.)
in response to determining that the transaction request is eligible for pre-approval,
(Han [Col 28, Lines 23-25] generate a profile or a signature 225 of the communication device in response to a received device characteristic
Han [Col 47, Lines 4-6]  responsive to recognizing the customer as a trusted customer, the POS device may automatically proceed with the transaction
Han  [Col 52, Lines 41-43] Responsive to an array match at 914, the process 900 may apply the payment instrument identifier)
utilizing a result of the prediction process to determine whether to pre- approve the particular transaction request;
(Han [Col 24, Lines 46-56] The POS terminal 104 saves the criteria under which the offline transaction was declined despite approval from the chip. Such criteria is helpful in adjusting weights to achieve a “best balance” in the face of the entire data set—a balance between correct estimation for low risk transactions and correct estimation for high risk transactions. The adjustment is terminated when the rate of successful weight adjustment, as measured by successive improvements in mean square error, begins to asymptote or flattens out. The POS terminal 104 can also save this criteria and new weights in the PPS 114 for future transactions.
Han [Col 41, Lines 31-34] And if the corroboration indicates that another component separate from the communication device more accurately matches the authorization standards, the POS terminal can recalibrate the authorization of the payment transaction.)
based on a result of the verification process, for future transactions.
 	(Han [Col 24, Lines 46-56]  The POS terminal 104 saves the criteria under which the offline transaction was declined despite approval from the chip. Such criteria is helpful in adjusting weights to achieve a “best balance” in the face of the entire data set—a balance between correct estimation for low risk transactions and correct estimation for high risk transactions. ...The POS terminal 104 can also save this criteria and new weights in the PPS 114 for future transactions.)
Han does not teach wherein the prediction process uses a machine-learning model; in response to the verification process approaching a timeout threshold; complete the verification process to determine if the prediction process correctly predicted whether to pre-approve the particular transaction request; and update the machine-learning model; maintain a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transactions; maintain a quality of service parameter for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period; using the transaction loss budget
Hillard teaches,
wherein the prediction process uses a machine-learning model. (Hillard  [0017]  That is, for a given received request, the prediction represented by the model output generated by the preferred machine learning model will tend to be more accurate than the prediction generated by the fallback machine learning model.)
in response to the verification process approaching a timeout threshold,
(Hillard [0025] make an authorization or application request.
Hillard [0008]  the real-time request may be a request to predict whether a particular transaction is anomalous or fraudulent
Hillard [0044] determining how much time the system requires to recover from execution problems and sets that time as the latency limit. An example system detects overload or operation timeouts and subsamples traffic in order to determine how long the system needs to recover from transient events
Hillard [0064] The computing system can include clients and servers.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning model teachings of Hillard for a “preferred machine learning model and a fallback machine learning model.” (Hillard [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. time-out window determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning system that provides consistent processing for real-time processing requests which require responses in real-time.” Hillard [0015])
Hillard does not teach complete the verification process to determine if the prediction process correctly predicted whether to pre-approve the particular transaction request; and update the machine-learning model; maintain a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transactions; maintain a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transactions; maintain a quality of service parameter for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period; using the transaction loss budget; maintain a quality of service parameter for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period; using the transaction loss budget
Skärby teaches,
maintain a quality of service parameter for the particular tenant that specifies an average desired latency for transactions of the particular tenant over the given time period;
(Skärby [0015] This leads to spectrum inefficiency and suboptimal throughput 
Skärby [0009]  the desired level of robustness is typically derived based on user perception of voice quality, e.g. a maximum frequency of lost frames....adaptation in such systems is to try to maintain a certain rate of decoding errors 
 Skärby  [0010] The rationale behind this strategy is simple: assuming that the BLER target corresponds to what the average user considers good speech quality, then if the BLER is below the BLER target it is possible to save resources   
Skärby [0048] use simple metrics to obtain a time varying estimate of the variance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Skärby does not teach complete the verification process to determine if the prediction process correctly predicted whether to pre-approve the particular transaction; maintain a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transactions; using the transaction loss budget
Sengupta teaches,
maintain a transaction loss budget for a particular tenant that specifies an amount of permissible loss for the particular tenant over a given time period due to mispredicted transactions; 
(Sengupta  [0039]  The predictive model characteristics can include, for example, relative cost of error of the model (e.g., ratio between the cost impact of false positive results and false negative results of the model), target accuracy of the model, model finding budget, and the like.
Sengupta [0047] The characterization of rate of false negative can include... cost of false negative, benefit missed by false negative,...benefit of minimizing false negative, .... over a specified future time period (such as 1 month),...In some implementations the projected benefit can relate to any cost or benefit metric.)
using the transaction loss budget
(Sengupta  [0039]  The predictive model characteristics can include, for example, relative cost of error of the model (e.g., ratio between the cost impact of false positive results and false negative results of the model), target accuracy of the model, model finding budget, and the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  the budget  modeling teachings of Sengupta for   “a budget for model development.” (Sengupta [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. budget  modeling) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “once target accuracy, model finding budget, and model requirements are input… can start to generate candidate predictive models including training those models and assessing their performance.” Sengupta [0050])
He teaches,
 complete the verification process to determine if the prediction process correctly predicted whether to pre-approve the particular transaction request; 
(He [0106] communicate with machine learning system 140 in connection with performing machine learning calculations or verifying machine learning predictions or recommendations.)
and update the machine-learning model
(He [0026] updates to the numerical libraries and/or machine learning algorithm implementations may be performed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning management teachings of Hillard given that “Machine learning enables computer devices, such as wireless communication devices, to make decisions or predictions based on user or device data without requiring the user's active participation.” (He [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. ti machine learning management) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning process may refer to a process of training the classifier using supervised (e.g., a labeled data set) or unsupervised learning (e.g., an unlabeled data set), using a trained classifier to arrive at a decision, prediction, and/or inference using a particular data set, and/or updating or refining a trained classifier using a particular data set.” He [0032])
Regarding Claim 17, 
Han, Hillard, Skärby,   Sengupta, and He teach the transaction processing system of Claim 16 as described earlier.
Han teaches,
to the second computer system via the application programming interface; and wherein the second computer system, (Han [Col 68, Lines 51-57] If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage
Han [Col 67, Lines 46-50]  The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate
Han [Col 65, Lines 26-34] In some embodiments, the user interactions on the system website lead to internal API communication, which involves the Payment object reader 1000 monitoring the user interactions for an indication of an intent to transfer money, sending, in response to such indication, requests (e.g., POST or GET requests) to the API of the server(s) to query the database(s) 1050, and displaying the data returned by the API of the server(s) as appropriate.
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
to determine whether to pre- approve the particular transaction request, (Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization).)
Han does not teach wherein the first computer system, in response to determining that the particular transaction request is not associated with an account of the transaction service, is configured to send a timeout threshold associated with the particular transaction request; in response to the verification process exceeding the timeout threshold, is configured to perform the prediction process using the machine-learning model; wherein the machine-learning model is specific to a user in the particular transaction request.
Skärby teaches,
is configured to send a timeout threshold associated with the particular transaction request in response to the verification process exceeding the timeout threshold,
 (Skärby [0031]  keeping a delay bound which corresponds to higher level failure detection schemes, e.g. Transmission Control Protocol (TCP) Retransmission TimeOut (RTO).
Skärby [0010]  then if the BLER is below the BLER target it is possible to save resources by decreasing the robustness without sacrificing user experience while if it is above the target the robustness can be increased to achieve the desired user experience..)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Skärby does not teach wherein the first computer system, in response to determining that the particular transaction request is not associated with an account of the transaction service; is configured to perform the prediction process using the machine-learning model; wherein the machine-learning model is specific to a user in the particular transaction request.
Hillard teaches,
is configured to perform the prediction process using the machine-learning model; (Hillard [0024] As another example, the preferred and fallback machine learning models can be used to generate likelihoods of user activities or behaviors. 
Hillard [0009] In some implementations, the real-time request may be a request to predict security threats or anomalous behavior for one or more users or machines on a network. The preferred model may process the real-time request with additional information acquired about user or machine behavior and the fallback model may process the real-time request with an approximation of the additional information about the user or machine behavior.
Hillard  [0017]  That is, for a given received request, the prediction represented by the model output generated by the preferred machine learning model will tend to be more accurate than the prediction generated by the fallback machine learning model.)
 wherein the machine-learning model is specific to a user in the particular transaction request. (Hillard [0024] As another example, the preferred and fallback machine learning models can be used to generate likelihoods of user activities or behaviors. 
Hillard [0009] In some implementations, the real-time request may be a request to predict security threats or anomalous behavior for one or more users or machines on a network. The preferred model may process the real-time request with additional information acquired about user or machine behavior and the fallback model may process the real-time request with an approximation of the additional information about the user or machine behavior.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning model teachings of Hillard for a “preferred machine learning model and a fallback machine learning model.” (Hillard [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. time-out window determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning system that provides consistent processing for real-time processing requests which require responses in real-time.” Hillard [0015])
Regarding Claim 18, 
Han, Hillard, Skärby,   Sengupta, and He teach the transaction processing system of Claim 16 as described earlier.
Han teaches,
wherein the second computer system, (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
in response to an indication that the particular transaction request is associated with a particular account of the transaction service corresponding to a user, (Han [Col 25, Lines 23-28] The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B.)
 is configured to execute the second portion of the prediction process in a manner that does not utilize the result of the first portion (Han [Col 46, Lines 1-6] In some embodiments, the POS device may incorporate one bloom filter (for a particular merchant) with one...hash functions,...hash function configured to determine if the payment instrument identifier and/or customer satisfies one...criteria.)
 to determine whether pre- approve the particular transaction request. (Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization).)
Regarding Claim 19, 
Han, Hillard, Skärby,   Sengupta, and He teach the transaction processing system of Claim 15 as described earlier.
Han teaches,
wherein the first computer system, in response to determining that the particular transaction request is associated with a particular account of the transaction service corresponding to a user, (Han [Col 25, Lines 23-28] The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B.)
 is configured to: request, from the second computer system via the application programming interface, (Han [Col 68, Lines 51-57] If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage
Han [Col 67, Lines 46-50]  The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate
Han [Col 65, Lines 26-34] In some embodiments, the user interactions on the system website lead to internal API communication, which involves the Payment object reader 1000 monitoring the user interactions for an indication of an intent to transfer money, sending, in response to such indication, requests (e.g., POST or GET requests) to the API of the server(s) to query the database(s) 1050, and displaying the data returned by the API of the server(s) as appropriate.
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
 user metadata associated with the particular account; (Han [Col 1, Lines 60-62] correlation of the cached data to data obtained in real-time off the payment object and proximate devices
Han [Col 42-47] The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. 
Han [Col 26, Lines 47-51] The risk data 221 can also include merchant profile (merchant account information,.... and the like)
Han [Col 58, Lines 10-11]  can transmit other data, such as payment proxy related to the financial account information of the user 1002B.)
 45perform a first portion of the prediction process (Han [Col 4, Lines 26-35] The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.
Han [Col 24, Lines 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores)
and the user metadata (Han [Col 1, Lines 60-62] correlation of the cached data to data obtained in real-time off the payment object and proximate devices
Han [Col 42-47] The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. 
Han [Col 26, Lines 47-51] The risk data 221 can also include merchant profile (merchant account information,.... and the like)
Han [Col 58, Lines 10-11]  can transmit other data, such as payment proxy related to the financial account information of the user 1002B.)
 send, to the second computer system via the application programming interface, a result of the first portion of the prediction process; (Han [Col 68, Lines 51-57] If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage
Han [Col 67, Lines 46-50]  The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate
Han [Col 65, Lines 26-34] In some embodiments, the user interactions on the system website lead to internal API communication, which involves the Payment object reader 1000 monitoring the user interactions for an indication of an intent to transfer money, sending, in response to such indication, requests (e.g., POST or GET requests) to the API of the server(s) to query the database(s) 1050, and displaying the data returned by the API of the server(s) as appropriate.
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
 and wherein the second computer system is configured to execute the second portion (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
 of the prediction process to determine whether to pre-approve the particular transaction request.( Han [Col 4, Lines 26-35] The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.
Han [Col 24, Lines 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores)
Han does not teach utilizing the machine-learning model; wherein the machine-learning model is specific to the user;
Hillard teaches,
utilizing the machine-learning model; wherein the machine-learning model is specific to the user; (Hillard [0024] As another example, the preferred and fallback machine learning models can be used to generate likelihoods of user activities or behaviors. 
Hillard [0009] In some implementations, the real-time request may be a request to predict security threats or anomalous behavior for one or more users or machines on a network. The preferred model may process the real-time request with additional information acquired about user or machine behavior and the fallback model may process the real-time request with an approximation of the additional information about the user or machine behavior.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning model teachings of Hillard for a “preferred machine learning model and a fallback machine learning model.” (Hillard [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. time-out window determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning system that provides consistent processing for real-time processing requests which require responses in real-time.” Hillard [0015])
Regarding Claim 20, 
Han, Hillard, Skärby,   Sengupta, and He teach the transaction processing system of Claim 15 as described earlier.
Han teaches,
wherein the first computer system is configured to send the particular transaction to the second computer system (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.
Han [Col 60, Lines 44-51] Additionally, the communication network may be a mesh network. For example, in a wireless local area network (WLAN), network devices may be configured to receive and forward communications which are ultimately destined for a different device. These types of networks are generically referred to as “mesh” networks, where network nodes may form a “mesh” of paths for which communications may travel to reach their destination.)
 via the application programming interface;( Han [Col 68, Lines 51-57] If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage
Han [Col 67, Lines 46-50]  The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate
Han [Col 65, Lines 26-34] In some embodiments, the user interactions on the system website lead to internal API communication, which involves the Payment object reader 1000 monitoring the user interactions for an indication of an intent to transfer money, sending, in response to such indication, requests (e.g., POST or GET requests) to the API of the server(s) to query the database(s) 1050, and displaying the data returned by the API of the server(s) as appropriate.)
 and wherein the second computer system is configured to perform the prediction process (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
 using both account metadata (Han [Col 1, Lines 60-62] correlation of the cached data to data obtained in real-time off the payment object and proximate devices
Han [Col 42-47] The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. 
Han [Col 26, Lines 47-51] The risk data 221 can also include merchant profile (merchant account information,.... and the like)
Han [Col 58, Lines 10-11]  can transmit other data, such as payment proxy related to the financial account information of the user 1002B.)
 to determine whether to pre-approve the particular transaction request, (Han [Col 11, Lines 31-35] Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization).)
wherein the account metadata is associated with an account of a user for a payment service, (Han [Col 1, Lines 60-62] correlation of the cached data to data obtained in real-time off the payment object and proximate devices
Han [Col 42-47] The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. 
Han [Col 26, Lines 47-51] The risk data 221 can also include merchant profile (merchant account information,.... and the like)
Han [Col 58, Lines 10-11]  can transmit other data, such as payment proxy related to the financial account information of the user 1002B.)
Han does not teach the machine-learning model; wherein the machine-learning model is specific to the user.
Hillard teaches,
the machine-learning model; wherein the machine-learning model is specific to the user. (Hillard [0024] As another example, the preferred and fallback machine learning models can be used to generate likelihoods of user activities or behaviors. 
Hillard [0009] In some implementations, the real-time request may be a request to predict security threats or anomalous behavior for one or more users or machines on a network. The preferred model may process the real-time request with additional information acquired about user or machine behavior and the fallback model may process the real-time request with an approximation of the additional information about the user or machine behavior.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning model teachings of Hillard for a “preferred machine learning model and a fallback machine learning model.” (Hillard [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. time-out window determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning system that provides consistent processing for real-time processing requests which require responses in real-time.” Hillard [0015])



Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Hillard, Skärby, Sengupta, and He  in view of Sada (“SYSTEM AND METHOD FOR THIRD PARTY PAYMENT PROCESSING OF CREDIT CARDS”, U.S. Publication Number: 2009/0248555 A1)
Regarding Claim 16, 
Han, Hillard, Skärby,   Sengupta, and He teach the transaction processing system of Claim 15 as described earlier.
Han teaches,
configured to: perform a first portion of the prediction process (Han [Col 4, Lines 26-35] The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.
Han [Col 24, Lines 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores)
send, to the second computer system via the application programming interface, (Han [Col 68, Lines 51-57] If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage
Han [Col 67, Lines 46-50]  The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate
Han [Col 65, Lines 26-34] In some embodiments, the user interactions on the system website lead to internal API communication, which involves the Payment object reader 1000 monitoring the user interactions for an indication of an intent to transfer money, sending, in response to such indication, requests (e.g., POST or GET requests) to the API of the server(s) to query the database(s) 1050, and displaying the data returned by the API of the server(s) as appropriate.
Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
and a result of the first portion of the prediction process (Han [Col 4, Lines 26-35] The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.
Han [Col 24, Lines 20-27] The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. In one implementation, the risk analysis component can be based on data validation, highly predictive artificial intelligence pattern matching, network data aggregation and statistical and/or heuristic models to calculate fraud risk in terms of risk scores)
 and wherein the second computer system, (Han [Col 69, Lines 19-26] Regarding the process 300, 400, 500, 600, 800, and 900 while the various steps, blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. 
Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
is configured to execute a second portion of the prediction process that utilizes the result of the first portion to determine whether to pre-approve the particular transaction request. (Han [Col 45, Lines 38-50] As depicted at 602, the data may be encrypted using bloom filters with hash functions. The bloom filter may use the hash functions to determine information about a customer without the risk of the customer's payment instrument identifier being stolen or otherwise used in a nefarious manner (e.g., through reconstruction). In various embodiments, the hash functions hash or map the customer's payment instrument identifier (i.e., an element) to designated array positions of a bloom filter array to test whether the criterion is met (i.e., a positive match occurs when all of the mapped-to array positions have a value of one “1”; no match occurs, and the criterion is not met, if any of the array positions contain a zero (“0”)).
Han [Col 45, Lines 60-64] In various embodiments, the POS device may incorporate a plurality of bloom filters, each designated to determine if a customer meets one or more criteria of a particular merchant.
Han [Col 46, Lines 18-19] The tolerance may be set for all bloom filters in a merchant profile, or it may be set per criterion.
Han [Col 48, Lines 6-9] In some embodiments, the bloom filter generated by the POS device may be uploaded to the merchant profile maintained by the payment service, and used to augment the one or more bloom filters provided by the payment service.)
Han does not teach wherein the first computer system, in response to determining that the particular transaction request is not associated with an account of the transaction service; utilizing the machine-learning model, wherein the machine-learning model is specific to a user in the particular transaction request; the timeout threshold, wherein the timeout threshold is specific to a   participant in the particular transaction request; in response to the verification process approaching the timeout threshold, 
Skärby teaches,
the timeout threshold, wherein the timeout threshold is specific to a   participant in the particular transaction request; in response to the verification process approaching the timeout threshold, 
 ( Skärby [0031]  keeping a delay bound which corresponds to higher level failure detection schemes, e.g. Transmission Control Protocol (TCP) Retransmission TimeOut (RTO).
Skärby [0010]  then if the BLER is below the BLER target it is possible to save resources by decreasing the robustness without sacrificing user experience while if it is above the target the robustness can be increased to achieve the desired user experience.
Skärby [0009]  the desired level of robustness is typically derived based on user perception of voice quality, e.g. a maximum frequency of lost frames....adaptation in such systems is to try to maintain a certain rate of decoding errors 
 Skärby  [0010] The rationale behind this strategy is simple: assuming that the BLER target corresponds to what the average user considers good speech quality, then if the BLER is below the BLER target it is possible to save resources.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate  value determination for a transmission parameter teachings of Skärby for   “determining a value for a transmission parameter… in a communication network.” (Skärby [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. value determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “improve the performance for data transmissions in a communications network.” Skärby [0016])
Skärby does not teach wherein the first computer system, in response to determining that the particular transaction request is not associated with an account of the transaction service; utilizing the machine-learning model, wherein the machine-learning model is specific to a user in the particular transaction request;
Hillard teaches,
utilizing the machine-learning model, wherein the machine-learning model is specific to a user in the particular transaction request; (Hillard [0024] As another example, the preferred and fallback machine learning models can be used to generate likelihoods of user activities or behaviors. 
Hillard [0009] In some implementations, the real-time request may be a request to predict security threats or anomalous behavior for one or more users or machines on a network. The preferred model may process the real-time request with additional information acquired about user or machine behavior and the fallback model may process the real-time request with an approximation of the additional information about the user or machine behavior.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the machine learning model teachings of Hillard for a “preferred machine learning model and a fallback machine learning model.” (Hillard [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. time-out window determination) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “a machine learning system that provides consistent processing for real-time processing requests which require responses in real-time.” Hillard [0015])
Hillard does not teach wherein the first computer system, in response to determining that the particular transaction request is not associated with an account of the transaction service
Sada teaches,
wherein the first computer system, in response to determining that the particular transaction request is not associated with an account of the transaction service (Sada [0006] by providing a third party payment credit card processing system for a debtor to charge all or it portion of a payment to a credit card, when a creditor does not accept credit card payments.
Sada [0013] The present invention includes the use of a credit card to facilitate payments to creditors that do not usually accept credit card payments.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing teachings of Han to incorporate the third-party payment processing teachings of Sada for “enabling a debtor to charge a payment to a credit card when a creditor does not accept credit card payments is provided.” (Sada [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. third-party payment processing) to a known concept (i.e. transaction processing) ready for improvement to yield predictable result (i.e. “for the ability to charge payments to a credit card when a creditor refuses to accept credit card payments.” Sada [0005])


Response to Remarks
Applicant's arguments filed on May 28, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
Applicant's arguments filed on January 21, 2021 have been fully considered but they are not persuasive.   Even with the amended features, the independent claims are merely directed to systems for determining, logging, receiving, processing, and comparing data. As such, the claimed invention is directed to an abstract idea without significantly more. These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.

The Applicant states:
“"Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas… Applicant has amended the claims to clarify that the claims are directed to "handling transaction requests according to per-tenant quality of service parameters." As argued in the next section, when each independent claim is considered as a whole, Applicant submits that they each solve a technical problem using a technical solution, and thus are directed to improving an area of technology…. That section explains that one way to demonstrate patent-eligible subject matter is when the claimed invention improves the functioning of a computer or another technology or technical field. MPEP 2106.04(d)(1). This inquiry under the second prong of Step 2A differs slightly from the improvements analysis at Step 2B. "
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive. 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include: receiving a transaction request encompasses a customer requesting a cashier to scan their items; initiating a prediction process includes a person guessing if a transaction will complete; prediction process to predict whether the particular transaction request will pass the verification process amounts to a cashier using a prejudicial model of judging whether a customer can pay based upon their dress or appearance before the verification process that amounts to the cashier receiving funds from the customer and determining that it is valid legal tender.  These limitations, under their broadest reasonable interpretation, recite   fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The addition of “according to per-tenant quality of service parameters” does not change the analysis. No technological advancement occurs. The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

A judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “server computer system”   is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0096] Computer system 120 includes a processor subsystem 125 that is coupled to a system memory...via an interconnect 129 (e.g., a system bus)...Computer system 120 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. 
The Applicant states:
“…The present disclosure is directed to a transaction processing system that is configured to utilize a prediction process that is capable of conditionally pre- approving transactions. In many instances, a payment service provider operating the transaction processing system may have agreements with parties that use its service that specify quality of service parameters…”
Examiner responds:
Examiner maintains no advancement in machine learning or predictive sciences is achieved by the Applicant’s invention. It merely applies machine learning and predictive analysis  as  tools to perform an abstract idea to improve a business and/or contractual process.
  Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
	Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
•	  Skärby (“METHOD AND APPARATUS FOR DETERMINING A VALUE FOR A TRANSMISSION PARAMETER”, U.S. Publication Number: 2019/0052396 A1)
Sengupta (“INTERFACE FOR GENERATING MODELS WITH CUSTOMIZABLE INTERFACE CONFIGURATIONS”, U.S. Publication Number: 2020/0117490 A1)
Excised prior art includes: 
•	    Fang (“DATA TRANSFER IN A COMMUNICATION SYSTEM”, U.S. Publication Number: 2018/0103085 A1) 
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied


























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Faith (“PRE-AUTHORIZATION OF A TRANSACTION USING PREDICTIVE MODELING”, U.S. Publication Number: 2010/0280927 A1) proposes efficiently authorizing a transaction initiated by a consumer. An authorization can be generated before the consumer actually initiates the transaction.
Liu (“CREDIT SCORING AND PRE-APPROVAL ENGINE INTEGRATION”, U.S. Publication Number: 2020/0020027 A1) provides a credit pre-approval tool that may assemble credit-related information for evaluation by a predictive model to determine whether a pre-approved offer of credit should be presented to the user along with the credit score.
Hanna (“MODEL-BASED PREDICTION OF AN OPTIMAL CONVENIENCE METRIC FOR AUTHORIZING TRANSACTIONS”, U.S. Patent: 10332113  B2) proposes accessing, by an authorization engine for a transaction by a user, an activity pattern model of the user from a database.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697